Citation Nr: 0111394	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  97-33 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim for service connection for a nervous 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active duty from January 1971 to January 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The claims folder was subsequently 
transferred to the RO in Albuquerque, New Mexico.

The veteran's September 1997 substantive appeal indicated 
that he desired a Travel Board hearing.  He testified at two 
different personal hearings at the RO.  In a January 2001 
letter, the Board asked the veteran to state whether he still 
wanted a Travel Board hearing.  The February 2001 response 
indicated that no further hearing was desired.  


REMAND

An appellant and his representative, if any, will be granted 
a period of 90 days following the mailing of notice to them 
that an appeal has been certified to the Board for appellate 
review and that the appellate record has been transferred to 
the Board, or until the date the appellate decision is 
promulgated by the Board of Veterans' Appeals, whichever 
comes first, during which they may, inter alia, submit 
additional evidence.   38 C.F.R. § 20.1304(a) (2000).  Any 
pertinent evidence so submitted by the appellant or 
representative that is accepted by the Board must be referred 
to the agency of original jurisdiction for review and 
preparation of a supplemental statement of the case unless 
this procedural right is waived by the appellant or 
representative or unless the Board determines that the 
benefit, or benefits, to which the evidence relates may be 
allowed on appeal without such referral.  Such waiver must be 
in writing or, if a hearing on appeal is conducted, formally 
entered on the record orally at the time of the hearing.  
38 C.F.R. § 20.1304(c).  

The RO certified this appeal to the Board in November 2000.  
In February 2001, within the applicable 90-day period, the 
veteran's representative submitted to the Board additional 
evidence the veteran wanted considered with his appeal.  The 
representative's letter did not waive consideration of that 
evidence by the RO.  In March 2001, the Board transferred the 
claims folder to the veteran's representative, explaining 
that the evidence in question was not accompanied by a waiver 
of consideration by the RO and asking for such waiver if the 
veteran so desired.  The informal hearing presentation 
received from the representative in April 2001 does not waive 
RO consideration of the evidence.  

Review of the evidence submitted in February 2001 reveals a 
statement from the veteran, some copies of evidence 
previously submitted, and records of recent VA psychiatric 
treatment.  The medical evidence is pertinent to the 
veteran's claim, i.e., an attempt to reopen his service 
connection claim for a nervous disorder.  However, upon 
consideration of those records, the Board cannot determine 
that the benefit to which the evidence relates may be allowed 
on appeal.  Therefore, absent a written waiver of RO 
consideration of the evidence by the veteran or his 
representative, the case must be remanded for the issuance of 
a supplemental statement of the case.  

Accordingly, the case is REMANDED for the following action:

The RO should issue the veteran and his 
representative a supplemental statement 
of the case on the issue of whether new 
and material evidence has been received 
to reopen the claim for service 
connection for a nervous disorder, to 
include consideration of the evidence 
received at the Board in February 2001, 
pursuant to 38 C.F.R. § 20.1304 (2000).  
The RO should afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


